Title: From John Adams to Timothy Pickering, 7 December 1799
From: Adams, John
To: Pickering, Timothy



Sir
Phyladelphia December 7. 1799 Saturday

The Attorney General has left with me and I now Send to you a Project of an explanatory Article or Treaty and a Project of a Letter to Mr King, defining an Ultimatum. There is no Business before the Government at this time of more importance than this and I pray you to turn, your Attention to it, and prepare a Draught of a Letter to Mr King, to be considered if possible on Monday Evening at Six O Clock at my Chamber, when I ask the favour of your Company with all the heads of Departments. I am, sir very respectfully / Yr huml Sert

John Adams